SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

60
CA 13-01264
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND VALENTINO, JJ.


PAUL COLEMAN, PLAINTIFF-RESPONDENT,

                    V                                               ORDER

1093 GROUP, LLC, 10 ELLICOTT SQUARE COURT
CORPORATION, DOING BUSINESS AS ELLICOTT
DEVELOPMENT COMPANY, AND G.M. CRISALLI &
ASSOCIATES, INC., DEFENDANTS-RESPONDENTS.
-----------------------------------------
1093 GROUP, LLC, 10 ELLICOTT SQUARE COURT
CORPORATION, DOING BUSINESS AS ELLICOTT
DEVELOPMENT COMPANY, AND G.M. CRISALLI &
ASSOCIATES, INC., THIRD-PARTY
PLAINTIFFS-RESPONDENTS.

                    V

SOLVAY IRON WORKS, INC., THIRD-PARTY
DEFENDANT-APPELLANT.


SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (KRISTIN L. NORFLEET
OF COUNSEL), FOR THIRD-PARTY DEFENDANT-APPELLANT.

MURAD AND MURAD, P.C., UTICA (FREDERICK W. MURAD OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.

GOLDBERG SEGALLA, LLP, SYRACUSE (SANDRA J. SABOURIN OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS AND THIRD-PARTY PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Oneida County (Norman
I. Siegel, J.), entered September 18, 2012 in a personal injury
action. The order, among other things, denied third-party defendant’s
cross motion for summary judgment dismissing the third-party
complaint.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on October 1 and 9, 2013, and December 9,
2013, and filed in the Oneida County Clerk’s Office on December 10,
2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.
                              -2-                   60
                                             CA 13-01264




Entered:   February 7, 2014         Frances E. Cafarell
                                    Clerk of the Court